Name: Commission Regulation (EEC) No 1898/79 of 28 August 1979 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 8 . 79 Official Journal of the European Communities No L 220/ 11 COMMISSION REGULATION (EEC) No 1898/79 of 28 August 1979 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( 1 ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 31 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 171 , 4. 8 . 1970, p. 10 . (2 ) OJ No L 32, 3 . 2. 1978 , p. 7 . (3 ) OJ No L 165, 28 . 6 . 1975, p. 45 . (4) OJ No L 32, 3 . 2. 1978 , p. 10 . No L 220/ 12 Official Journal of the European Communities 30 . 8 . 79 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs/ Lfrs Dkr DM FF £Irish Lit F1 s: sterling 1 . Lemons : I 1.1  Spain 1 947 34904 121-24 282-39 32-19 54 109 133.01 29-79 1.2 (deleted) 1.3  Countries in southern Africa 2 185 391.79 136.09 316-98 36.14 60 736 149-30 33-44 1.4  Other African countries and countries on the Mediterranean 2 251 403.57 140-18 326-51 37-22 62 562 153.79 34-45 1.5  USA -I -I-I-I-I 1.6  Other countries 1 549 277.83 96-50 224-78 25-62 43 070 105.87 23-71 2. Sweet oranges : I \I 2.1  Countries on the Mediterranean : I I III 2.1.1  Navels (with the exception of Navel sanguines), Navelines , Navelates , Salus ­ tianas, Vernas, Valencia lates , Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins 1 289 231.12 80.28 186.99 21-32 35 829 88.07 19-73 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . I 2.1.3  Other -| -I 2.2  Countries in southern Africa 1 403 251.62 87-40 203.58 23.21 39 007 95-89 21.48 2.3  USA 1 407 252-22 87-61 204-06 23-26 39 100 96.11 21-53 2.4  Brazil 724 129.90 45-12 105-10 11-98 20 137 49-50 11-08 2.5  Other countries 1 150 206.18 71-61 166.81 19-01 31 963 78-57 17-60 3 . Grapefruit and pomelos : I IIlI 3.1 (deleted) \I III 3.2  Cyprus, Egypt, Gaza, Israel , Turkey .... 1 435 257-30 89-37 208.17 23-73 39 888 98-05 21-96 3.3  Countries in southern Africa . 18828 327-85 113-88 265-25 30-24 50 825 124.94 27.98 3.4  USA 1 540 276-15 95.92 223-43 25-47 42 811 105-24 23-57 3.5  Other American countries 1 571 281-68 97-84 227.89 25-98 43 667 107.34 24-04 3.6  Other countries I- I-I- I-    4. Clementines 2 083 373-43 129-71 302.12 34-44 57 890 142-30 31-87 5 . Mandarines including wilkings         6 . Monreales and satsumas I- |- I- I-  I- 7. Tangerines, tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci J fied or included 1 451 260.16 90-36 210-48 23-99 40 330 99-14 22-20 Table II : Apples and pears 8 . Apples : 8.1  Countries of the southern hemisphere .... 13363 244-40 84.89 197-74 22-54 37 888 93-13 20.86 8.2  European third countries -(') - 0) - 0) - 0)  ( l ) -(') -(') - 0) 8.3  Countries of the northern hemisphere other than European countries 9 . Pears : I 9.1  Countries of the southern hemisphere . . . . ' |-I-I- I- I- 9.2  European third countries 821 147-21 51.13 11910 13-57 22 821 56-09 12.56 9.3  Countries of the northern hemisphere other than European countries    (') The standard average value for this code number is established by Regulation (EEC) No 2288 /78 of 28 September 1978 (OJ No L 275, 30. 9 . 1978).